DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 09/29/2021.  Claims 1-12, 14-18 were pending.  Claims 1, 4, 15 were amended. Claim 13 was cancelled. Claim 18 was withdrawn.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




5.	Claims 1-4, 7, 11, 16-17 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Tan et al. (US 2014/0076815 A1) along with evidence references as cited below.
	Evidence references 
Wikipedia “Silicon” via https://web.archive.org/web/20120504100402/https://en.wikipedia.org/wiki/Silicon 
“Facts about Silicon” by Stephanie Pappas; via https://www.livescience.com/28893-silicon.html  ;  pages 1-15; 2018.

Regarding to claim 1, Tan discloses a substrate processing method, comprising:
Providing a substrate (Si substrate) (See Fig 1-5, paragraph 0048);
Supplying a monomer (-OH or the chemical structure that bond to Si in Figure 4 or 5 before the reaction) that is chemically bonded to the substrate onto the substrate (See Fig 1-3);
Supplying an initiator (reagent formula above the [Wingdings font/0xE0] symbol) for polymerizing the monomer to the substrate having the supplied monomer thereon, thereby forming a polymer film (Fig 1-Fig 5, Fig 10-Fig 11, paragraph 0027, 0048-0065; 0066-0073);
Etching the silicon substrate having the polymer film formed thereon after (c), thereby manufacturing a semiconductor device (paragraph 0048, 0050; 0028; Note: a device comprises silicon substrate is semiconductor device because silicon is semiconductor material; See evidence via

“Facts about Silicon” by Stephanie Pappas; via https://www.livescience.com/28893-silicon.html  ;  pages 1-15; 2018.
Regarding to claim 2, Tan discloses the substrate has two or more regions (i.e. the substrate has at least two sides (left and right sides);
Wherein at least one of the two or more regions is Si (See Fig 1-5, paragraph 0048), wherein the monomer (OH or the chemical formula that bond to Si substrate in Fig 4-5 before the reaction) is bonded to the at least one region (See Fig 1-5, Fig 11).
Tan does not explicitly discloses that the dielectric constant of Si is higher than that of silicon oxide.  However, dielectric constant is a property of material.  It is known in the art that silicon has dielectric constant (aka relative permittivity) value of 11.68 (See evidence via https://en.wikipedia.org/wiki/Relative_permittivity  and silicon oxide has dielectric constant (aka relative permittivity) value of 3.9 (See evidence via https://en.wikipedia.org/wiki/Relative_permittivity ).  Therefore, the examiner interprets that Tan implicitly discloses at least one of the two or more regions has a dielectric constant (11.68) higher than that of silicon oxide (dielectric constant of 3.9).
Regarding to claim 3, Tan discloses terminating the at least one region with hydrogen before (b) (See Fig 1-3, Fig 4, Fig 11).
Regarding to claim 4, Tan discloses the at least one region is made of at least one selected from the group consisting of Si (See paragraph 0048, Fig 1-5).

Regarding to claim 11, Tan discloses the initiator is a radical initiator (paragraph 0027, 0060).
Regarding to claim 16, Tan discloses repeating a cycle including (b) and (c) (See paragraph 0056, 0064, 0076, 0089, 0091-0092, 0094).
Regarding to claim 17, Tan discloses wherein the supply amount and polymerizing condition of the monomer in (b) and (c) are changed with respect to each cycle (See paragraph 0056, 0064, 0076, 0089, 0091-0092, 0094).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 5-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2014/0076815 A1) as applied to claims 1-4, 7, 11, 16-17  above, and further in view of Ma (US 2011/0196111 A1)
Regarding to claim 5, Tan fails to explicitly disclose the monomer contains an alkenyl group.  However, Tan clearly teaches to use mono comprises organic group such as alkyl, hydroxyl group, aryl group (i.e. aromatic carboxylic group), alkoxy group.  Ma teaches to use monomer comprises alkenyl group (paragraph 0060, 0151), alkyl group (paragraph 0059), hydroxyl group (paragraph 0073).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tan in view of Ma by using monomer contains an alkenyl group because equivalent and substitution of one for the other would produce an expected result.
Regarding to claim 6, Ma discloses the alkenyl group is a vinyl group (paragraph 0051, 0052, 0053, 0058, 0148, 0171).
	Regarding to claim 8, Tan fails to explicitly disclose the monomer has a conjugated heterocyclic compound structure.  However, Tan clearly teaches to use mono comprises organic group such as alkyl, hydroxyl group, aryl group (i.e. aromatic carboxylic group), alkoxy group.  Ma teaches to use monomer comprises alkenyl group (paragraph 0060, 0151), alkyl group (paragraph 0059), hydroxyl group (paragraph 0073), conjugated heterocyclic compound structure (paragraph 0061-0065, 0088, 0104.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tan in view of Ma by using monomer contains a conjugated heterocyclic compound structure because equivalent and substitution of one for the other would produce an expected result.
	Regarding to claim 9, Ma discloses the conjugated heterocyclic compound structure is a structure having an unshared electron pair (paragraph 0061-0065, 0088, 0104).
.

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2014/0076815 A1) as applied to claims 1-4, 7, 11, 16-17  above, and further in view of Fima (US 2019/0098771 A1).
Regarding to claim 12, Tan fails to disclose wherein the radical initiator is at least one selected from the group consisting of an inorganic peroxide, an organic peroxide and an azo compound.  However, Tan clearly teaches to use radical initiator selected from organic compound.  In a method for forming polymer film, Fima teaches to use radical initiator selected from the group consisting of organic peroxide (See paragraph 0041, 0073, 0093).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tan in view of Fima by using organic peroxide as a radical initiator because equivalent and substitution of one for the other would produce an expected result.

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2014/0076815 A1) as applied to claims 1-4, 7, 11, 13, 16-17  above, and further in view of Tsuchiya et al. (US 2021/0116809 A1)
Regarding to claim 12, Tan fails to disclose wherein the radical initiator is at least one selected from the group consisting of an inorganic peroxide, an organic peroxide and an azo compound.  However, Tan clearly teaches to use radical initiator selected from organic .

10.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2014/0076815 A1) as applied to claims 1-4, 7, 11, 16-17  above, and further in view of Sim et al. (US 2017/0153547 A1).
Regarding to claim 14, Tan discloses the substrate has two region (i.e. two sides of the substrate), wherein one the region comprises Si and the monomer is bonded to the Si region, wherein the Si region has a dielectric constant higher than that of silicon oxide (See evidence via https://en.wikipedia.org/wiki/Relative_permittivity ).  Regarding to claim 14, Tan fails to disclose one of the two regions is made of material having a dielectric constant equals to or lower than that of silicon oxide.  Sim teaches the substrate have plurality of region such as SiO2, TiN, SiON, Si3N4 wherein one of the region having a dielectric constant equal to silicon oxide (i.e. silicon oxide region) and the other region made of material having a dielectric constant higher than that of silicon oxide (Si3N4 or SiON region) (See paragraph 0005, paragraph 0011-0012).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tan in view of Sim by having a region made of a 3N4) having a dielectric constant higher  than that of silicon oxide regions because these materials are common deposited on a silicon substrate.  
Regarding to claim 15, Tan discloses one of the region is selected from the group consisting of Si.  Sim also teaches one of the region is made of Silicon nitride or silicon (paragraph 0005, 0122, 0098).  Regarding to claim 15, Tan fails to disclose one of the region is made of at least one selected from the group consisting of silicon oxide, aluminum oxide.  Sim teaches one of the region is made of at least one selected from the group consisting of silicon oxide, aluminum oxide (paragraph 0098, 0005).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Tan in view of Sim by having one of the region is made of at least one selected from the group consisting of silicon oxide, aluminum oxide these materials are common deposited on a silicon substrate.  Further, equivalent and substitution of one for the other would produce an expected result.

Response to Arguments
11.	The applicant’s amendment filed on 09/29/2021 along with the remarks were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(a) and 112(b).
	The applicant’s amendment filed filed on 09/29/2021 along with the remarks were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 102(a)(1) and/or 102(a)(2) as being anticipated by Ma.
	Regarding to previous ground of rejection under 35 U.S.C 102(a)(1) and/or 102(a)(2) as being anticipated by Tan, the applicants stated
The Office Action on page 9 asserts that Tan discloses etching the substrate having the polymer film formed thereon after (c) at paragraph [0028]. However, Tan’s process relates to the separation of oil and water and to the separation of small droplets of oil from water, and does not relate to a semiconductor manufacturing process, as described at paragraph [0001].
In contrast, amended claim | recites the feature “etching the substrate having the polymer film formed thereon after (c), thereby manufacturing a semiconductor device.” Thus, the feature requires the etching process, thereby manufacturing a semiconductor device. Hence, Tan’s process does not have a motivation for the feature because Tan’s process has no relation to manufacturing a semiconductor device.”  
The examiner disagrees.  The examiner interprets “a semiconductor device” is a device having a semiconductor material.  Tan clearly teaches to use a silicon (Si) substrate as a wafer (See paragraph 0048-0050, Fig 1-Fig 5) and etching the silicon wafer to create a device (paragraph 0028).  It is well known in the art that silicon is a semiconductor material (See evidence references: 
Wikipedia “Silicon” via https://web.archive.org/web/20120504100402/https://en.wikipedia.org/wiki/Silicon 
“Facts about Silicon” by Stephanie Pappas; via https://www.livescience.com/28893-silicon.html  ; pages 1-15; 2018.
Tan clearly teaches to etch silicon substrate to create a pattern for the silicon substrate device in paragraph 0028).  Therefore, Tan teaches “etching the substrate having the polymer film formed thereon after (c), thereby manufacturing a semiconductor device.” because the substrate of Tan comprises silicon which is a semiconductor materials.  
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713